Exhibit 10.3.2

 

MAXAR TECHNOLOGIES INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) between Daniel L. Jablonsky
(“Executive”) and Maxar Technologies Inc. (together with any successor thereto,
the “Company”, and together with Executive, the “Parties”) is entered into
effective as of January 13, 2019 (the “Effective Date”).

Recitals

A.    The Company desires to assure itself of the continued services of
Executive by engaging Executive to perform services as an employee of the
Company under the terms of this Agreement; and

B.    Executive desires to provide continued services to the Company on the
terms provided in this Agreement.

Agreement

In consideration of the foregoing and the covenants and agreements set forth
below, the Parties agree as follows:

1.      EMPLOYMENT.

(a)     General.  The Company shall employ Executive upon the terms and
conditions provided herein effective as of the Effective Date.

(b)    Position and Duties.  Effective on the Effective Date, Executive: (i)
shall serve as the Company’s President and Chief Executive Officer, with
responsibilities, duties, and authority usual and customary for such position,
subject to direction by the Company’s Board of Directors (the “Board”); (ii)
shall report solely and directly to the Board; and (iii) agrees to observe and
comply with all written policies and rules  of the Company, as adopted by the
Company from time to time. As of the Effective Date, Executive shall serve as a
member of the Board. At the Company’s request, Executive shall serve the Company
and/or its subsidiaries and affiliates in such other capacities in addition to
the foregoing as the Company shall designate, provided that such additional
capacities are consistent with Executive’s position as the Company’s President
and Chief Executive Officer.  If Executive serves in any one or more of such
additional capacities, Executive’s compensation shall not automatically be
increased on account of such additional service beyond that specified in this
Agreement; provided, that, the Company shall indemnify Executive and provide
Executive with directors’ and officers’ liability insurance for any such
additional service on the same basis as provided for Executive’s service on
behalf on behalf of the Company.

(c)    Performance of Executive’s Duties.  During Executive’s employment with
the Company, and except for periods of illness, vacation, disability, or
reasonable leaves of absence or as discussed in Section 1(e), Executive shall
devote substantially all of Executive’s working time and attention to the
business and affairs of the Company





 

 

--------------------------------------------------------------------------------

 



 

pursuant to the general direction of the Board.  The rights of Executive under
this Agreement shall not be affected by any change in the title, duties, or
capacity of Executive during Executive’s employment with the Company.

(d)    Principal Office. Executive will work principally at the Company’s
headquarters located in Westminster, Colorado.

(e)     Exclusivity  Nothing in this Agreement prevents Executive from engaging
in additional activities in connection with personal investments and charitable
and community affairs. Executive may also serve as a member of the board of
directors or board of advisors of one other organization provided (i) such
organization is not a competitor of the Company; (ii) Executive receives prior
written approval from the Board, which approval shall not be unreasonably
withheld; and (iii) such activities do not individually or in the aggregate
interfere with the performance of Executive’s duties under this Agreement,
violate the terms of that certain Confidentiality Agreement (as defined below)
or otherwise violate the Company’s standards of conduct then in effect, or raise
a conflict under the Company’s conflict of interest policies.

2.      TERM.  The term under this Agreement (the  “Term”) shall commence on the
Effective Date and shall end on the date this Agreement is terminated.

3.      COMPENSATION AND RELATED MATTERS.

(a)     Base Salary.  During the Term, Executive shall receive a base salary at
the rate of $700,000 per year (as may be adjusted from time to time, the “Base
Salary”), subject to withholdings and deductions, which shall be paid to
Executive in accordance with the customary payroll practices and procedures of
the Company.  Executive’s Base Salary shall be reviewed by the Board and/or the
Compensation Committee of the Board at least annually.

(b)    Annual Bonus.  During the Term, Executive shall be eligible to receive an
annual performance bonus (the “Annual Bonus”) targeted at 100% of Executive’s
Base Salary, on such terms and conditions determined by the Board and/or the
Compensation Committee of the Board.  The actual amount of any Annual Bonus (if
any) will be determined in the discretion of the Board and/or the Compensation
Committee of the Board and, except as specifically otherwise provided under
Section 6, will be (a) subject to achievement of any applicable bonus objectives
and/or conditions determined by the Board and/or the Compensation Committee of
the Board, (b) subject to Executive’s continued employment with the Company
through the date of approval of the bonus amount by the Board and/or the
Compensation Committee of the Board, and (c) payable to Executive during the
year following the end of the applicable calendar year at the same time as
annual bonuses for other Company executives are generally paid, but in no event
later than March 15th of the year following the year to which such Annual Bonus
relates.  Any Annual Bonus earned during Executive’s initial year of employment
under this Agreement shall not be pro-rated to reflect the partial year of
service and instead shall be paid in reference to Executive’s annual Base
Salary.





 

 

--------------------------------------------------------------------------------

 



 

(c)    Benefits; Indemnification and Insurance.  During the Term, Executive
shall be entitled to participate in such employee and executive benefit plans
and programs as the Company may from time to time offer to provide to its
executives, subject to the terms and conditions of such plans.  Notwithstanding
the foregoing, nothing herein is intended, or shall be construed, to require the
Company to institute or continue any, or any particular, plan or benefit.
Executive shall be covered under indemnification arrangements to the fullest
extent permitted under applicable state law and the Company’s by-laws and shall
participate in the Company’s directors’ and officers’ liability insurance
policies at not less than the level provided for the Company’s other senior
executive officers and directors.

(d)    Business Expenses.  During the Term, the Company shall reimburse
Executive for all reasonable, documented, out-of-pocket travel and other
business expenses incurred by Executive in the performance of Executive’s duties
to the Company in accordance with the Company’s expense reimbursement policies
and procedures as are in effect from time to time.

(e)    Vacation.  During the Term, Executive will be entitled to vacation in
accordance with the Company’s vacation policy.

(f)    Legal Fees. The Company shall reimburse Executive for all legal fees and
expenses reasonably incurred in connection with the negotiation of this
Agreement, in an amount not to exceed $10,000, subject to Executive providing
the Company with a copy of the written invoice evidencing such fees and expenses
so incurred.

4.      EQUITY AWARDS.

(a)     2019 Equity Grants.  Executive’s 2019 equity awards shall have an
aggregate grant value of $2,000,000; provided, that if the target grant value
for other executive-level employees is reduced generally due to a lack of
availability of shares under the Company’s incentive plan, the same percentage
reduction shall also apply to Executive’s grant value; provided, further, that
in the event of such reduction, if other executive-level employees are generally
provided with a cash equivalent grant and/or future equity grants in an amount
sufficient to make up for the reduction of their 2019 equity awards, Executive
shall be provided with the same benefit, with such make up awards provided to
Executive having substantially equivalent vesting and other terms as those
provided to such other executive-level employees.  The 2019 equity awards are to
be delivered in the form of service-vesting and/or performance-vesting
restricted stock units and/or, if provided to other senior executives, other
equity linked awards, with such terms as shall be determined by the Board and/or
the Compensation Committee of the Board in its sole discretion, but consistent
with the allocations and terms generally provided for other senior executives of
the Company. The equity awards shall otherwise be subject to the terms of the
equity incentive plan under which it is granted and an award agreement to be
entered into between Executive and the Company.

(b)    Future Equity Awards. Following the Effective Date, Executive shall be
eligible for such equity awards as may be determined by the Company, in its sole
discretion,





 

 

--------------------------------------------------------------------------------

 



 

commensurate with your positions as President and Chief Executive Officer and
after due consideration of any factors the Compensation Committee or the Board
deems appropriate, including, the share availability under the Company’s equity
incentive plan, the Company’s and/or the Executive’s performance, competitive
market standards and grants made to other senior executives of the Company.

5.      TERMINATION.

(a)     At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law.  This means that it is not for any specified period of time and
can be terminated by Executive or by the Company at any time, with or without
advance notice, and for any or no particular reason or cause.  It also means
that Executive’s job duties, title, and responsibility and reporting level, work
schedule, compensation, and benefits, as well as the Company’s personnel
policies and procedures, may be changed with prospective effect, with or without
notice, at any time in the sole discretion of the Company (subject to any
ramification such changes may have under Section 6).  This “at-will” nature of
Executive’s employment shall remain unchanged during Executive’s tenure as an
employee and may not be changed, except in an express writing signed by
Executive and a duly-authorized officer of the Company.  If Executive’s
employment terminates for any lawful reason, Executive shall not be entitled to
any severance payments, benefits, award, or compensation other than as provided
in this Agreement.

(b)    Notice of Termination.  During the Term, any termination of Executive’s
employment by the Company or by Executive (other than by reason of death) shall
be communicated by written notice (a “Notice of Termination”) from one Party to
the other Party specifying the Termination Date (as defined below).

(c)     Termination Date.  For purposes of this Agreement, “Termination Date”
means the date of the termination of Executive’s employment with the Company
specified in a Notice of Termination.

(d)    Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and board
memberships, if any, then held with the Company or any of its affiliates, and,
at the Company’s request, Executive shall execute such documents as are
necessary or desirable to effectuate such resignations.

6.      CONSEQUENCES OF TERMINATION.

(a)     Payments of Accrued Obligations upon all Terminations of
Employment.  Upon a termination of Executive’s employment for any reason,
Executive (or Executive’s estate or legal representative, as applicable) shall
be entitled to receive, within 30 days after Executive’s Termination Date (or
such earlier date as may be required by applicable law): (i) any unpaid portion
of Executive’s Base Salary earned through Executive’s Termination Date; (ii) any
expenses owed to Executive under Section 3; (iii) any accrued but unused paid
time-off owed to Executive; (iv) any Annual Bonus approved





 

 

--------------------------------------------------------------------------------

 



 

by the Board and/or the Compensation Committee of the Board on or before the
Termination Date but unpaid as of the Termination Date; and (v) any amount
accrued and arising from Executive’s participation in, or benefits under, any
employee benefit plans, programs, or arrangements under Section 3, which amounts
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs, or arrangements.  Except as otherwise set forth in
Sections 6(b) and (c), the payments and benefits described in this Section 6(a)
shall be the only severance payments and benefits payable in the event of
Executive’s termination of employment for any reason.

(b)    Severance Payments upon Covered Termination Outside a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination
outside a Change in Control Period (each as defined below), then in addition to
the payments and benefits described in Section 6(a), the Company shall, subject
to Executive’s delivery to the Company of a waiver and release of claims
agreement in the form attached as Exhibit A hereto (a “Release”) that becomes
effective and irrevocable in accordance with Section 10(f), provide Executive
with the following:

(i)     The Company shall pay to Executive an amount equal to 18 months of
Executive’s then-current Base Salary payable, less applicable withholdings, in
the form of salary continuation in regular installments over the 18 month period
following the Termination Date in accordance with the Company’s normal payroll
practices, with the first of such installments to commence on the first regular
payroll date following the date the Release becomes effective and irrevocable in
accordance with Section 10(f).

(ii)    The Company shall pay to Executive an amount equal to 1.5 times the
target Annual Bonus then in effect, payable, less applicable withholdings, in
equal installments over the 18 month period following the Termination Date at
the same time salary continuation is provided in Section 6(b)(i) above (the
severance payments in  Section 6(b)(i) above and this Section 6(b)(ii), the
“Non-CIC Severance”).  The Company shall also pay to Executive the actual Annual
Bonus, if any, that Executive would have earned had Executive remained employed
through the end of the calendar year in which Termination Date occurs, as
determined in the discretion of the Board and/or the Compensation Committee of
the Board in good faith, prorated for the portion of the calendar year completed
as of the Termination Date.  If and to the extent earned, such payment shall be
paid at the same time annual bonuses are paid generally to other executives of
the Company for the relevant year, less applicable withholdings, but in no event
later than March 15th of the year immediately following that in which the
Termination Date occurs.

(iii)  Any Company equity awards held by Executive and outstanding as of the
Termination Date shall continue to vest during the 12 month period following the
Termination Date in accordance with their original vesting schedules as if
Executive had remained employed by the Company through such date.





 

 

--------------------------------------------------------------------------------

 



 

(iv)   During the period commencing on the Termination Date and ending on the
18‑month anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “Non-CIC COBRA Period”), subject to Executive’s
valid election to continue healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder, the Company shall, in its sole discretion, either (A) continue to
provide to Executive and Executive’s dependents, at the Company’s sole expense,
or (B) reimburse Executive and Executive’s dependents for coverage under its
group health plan (if any) at the same levels in effect on the Termination Date;
provided, however, that if (1) any plan pursuant to which such benefits are
provided is not, or ceases before the expiration of the continuation coverage
period to be, exempt from the application of Section 409A under Treasury
Regulation Section 1.409A‑1(a)(5), (2) the Company is otherwise unable to
continue to cover Executive or Executive’s dependents under its group health
plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the Non-CIC COBRA Period (or remaining portion thereof).

(c)     Severance Payments upon Covered Termination During a Change in Control
Period.  If, during the Term, Executive experiences a Covered Termination during
a Change in Control Period, then, in addition to the payments and benefits
described in Section 6(a), the Company shall, subject to Executive’s delivery to
the Company of a Release that becomes effective and irrevocable in accordance
with Section 10(f), provide Executive with the following:

(i)     The Company shall pay to Executive an amount equal to 2.5 times the sum
of (A) Executive’s then-current Base Salary plus (B) Executive’s target Annual
Bonus for the year of termination (the amounts in clauses (A) and (B), the
“Change in Control Severance”).  Such amount will be subject to applicable
withholdings and payable in a single lump sum cash payment on the first regular
payroll date following the date the Release becomes effective and irrevocable in
accordance with Section 10(f) provided, that, if the Covered Termination occurs
during the Three Month Period (as defined below), the amount of the Change in
Control Severance equal to the Non-CIC Severance shall be paid over the same
time period as the Non-CIC Severance would have been paid, and any amount of the
Change in Control Severance in excess of the Non-CIC Severance shall be paid in
a single lump sum cash payment as described above.

(ii)    During the period commencing on the Termination Date and ending on the
24‑month anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “CIC COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall, in its sole discretion, either (A)





 

 

--------------------------------------------------------------------------------

 



 

continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (B) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the
Termination Date; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases before the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the CIC COBRA Period (or remaining portion thereof).

(iii)   Any unvested equity awards, including any stock options, restricted
stock units and any such awards subject to performance-based vesting, held by
Executive as of the Termination Date, will become fully vested, paid at the
higher of actual achievement or pro-rated target, and, if applicable,
exercisable, and all restrictions and rights of repurchase thereon will lapse
with respect to all underlying shares of the Company’s common stock.

(d)    Severance Payments upon Termination due to Death or Disability.  If,
during the Term, Executive’s employment is terminated due to death or
Disability, then, in addition to the payments and benefits described in Section
6(a), the Company shall subject to Executive’s (or his estate’s, as applicable)
delivery to the Company of a Release that becomes effective and irrevocable in
accordance with Section 10(f), provide Executive (or his estate, as applicable)
with the following:

(i)     Executive’s actual Annual Bonus, if any, that Executive would have
earned had Executive remained employed through the end of the calendar year in
which Termination Date occurs, as determined in the discretion of the Board
and/or the Compensation Committee of the Board in good faith, prorated for the
portion of the calendar year completed as of the Termination Date.  If and to
the extent earned, such payment shall be paid at the same time annual bonuses
are paid generally to other executives of the Company for the relevant year,
less applicable withholdings, but in no event later than March 15th of the year
immediately following that in which the Termination Date occurs.

(ii)   Any Company equity awards held by Executive and outstanding as of the
Termination Date shall continue to vest during the 12 month period following the
Termination Date in accordance with their original vesting schedules as if
Executive had remained employed by the Company through such date.

(e)     No Other Severance.  The provisions of this Section 6 shall supersede in
their entirety any severance payment provisions in any severance plan, policy,
program, or other arrangement maintained by the Company except as otherwise
approved by the Board.





 

 

--------------------------------------------------------------------------------

 



 

(f)     No Requirement to Mitigate; Survival.  Executive shall not be required
to mitigate the amount of any payment provided for under this Agreement by
seeking other employment or in any other manner. Notwithstanding anything to the
contrary in this Agreement, the termination of Executive’s employment shall not
impair the rights or obligations of any Party.

(g)    Certain Definitions. As used in this Agreement, the following terms have
the following meanings:

1.      “Cause” means any one of the following: (i) Executive’s conviction of a
felony or a crime involving fraud or moral turpitude; (ii) Executive’s theft,
material act of dishonesty or fraud, or intentional falsification of any
employment or Company records; (iii) Executive’s intentional or reckless conduct
or gross negligence materially harmful to the Company or the successor to the
Company after a Change in Control, including violation of a non-competition or
confidentiality agreement; (iv) Executive’s willful failure to follow lawful
instructions of the Board; or (v) Executive’s gross negligence or willful
misconduct in the performance of Executive’s assigned duties.  Cause shall not
include mere unsatisfactory performance in the achievement of Executive’s job
objectives.  For purposes of this definition, conduct shall not be considered
“willful” unless done, or omitted to be done, not in good faith and without a
reasonable belief that the conduct (or lack thereof) was in the best interests
of the Company. Notwithstanding the foregoing, if a cure of the circumstances
constituting Cause is reasonably possible in the circumstances, a termination
shall not be deemed to be for Cause unless (x) the Company notifies Executive in
writing of the circumstances constituting Cause, and (y) Executive does not
reasonably cure such circumstances within 15 days after such notice is provided;
provided that the Company shall not be required to give multiple notices of the
same or substantially similar circumstances. Executive shall not be terminated
for Cause prior to being provided an opportunity to be heard before the Board
(with the right to have his counsel present).

2.      “Change in Control” means any of the following: (i) the acquisition by
any person or group of affiliated or associated persons (including pursuant to
consummation of a merger) of more than 50% of the outstanding capital stock of
the Company or voting securities representing more than 50% of the total voting
power of outstanding securities of the Company; (ii) the consummation of a sale
of all or substantially all of the assets of the Company to a third
party;  (iii) the consummation of any merger involving the Company in which,
immediately after giving effect to such merger, less than a majority of the
total voting power of outstanding stock of the surviving or resulting entity is
then “beneficially owned” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in the aggregate by the stockholders of the
Company, as applicable, immediately before such merger; (iv) the Incumbent
Directors cease for any reason to constitute a majority of the Board; or (v) the
date which is 10 business days prior to the





 

 

--------------------------------------------------------------------------------

 



 

completion of a liquidation or dissolution of the Company. For the avoidance of
doubt and notwithstanding anything herein to the contrary, in no event shall a
transaction constitute a “Change in Control” if: (x) its sole purpose is to
change the state of the Company’s incorporation; (y) its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction; or (z) it is effected primarily for the purpose of financing
the Company with cash (as determined by the Board without regard to whether such
transaction is effectuated by a merger, equity financing, or otherwise).
Notwithstanding the foregoing, a “Change in Control” must also constitute a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).

“Change in Control Period” means the period of time commencing three months
before a Change in Control (the “Three Month Period”) and ending 12 months after
such Change in Control.

(ii)    “Covered Termination” means the termination of Executive’s employment by
the Company without Cause or by Executive for Good Reason, and does not include
a termination due to Executive’s death or disability.

(iii)   “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits; provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time.  The determination of whether Executive has a Disability shall
be made by the person or persons required to make disability determinations
under the long-term disability plan.  At any time the Company does not sponsor a
long-term disability plan for its employees, “Disability” shall mean Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of Executive’s positions hereunder for a total of six (6) during any
rolling twelve (12)-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed.

(iv)   “Good Reason” means any one of the following actions taken by the Company
without Executive’s express written consent: (i)  a reduction in Executive’s
Base Salary or target Annual Bonus; (ii) a material diminution in Executive’s
title, duties, authorities, reporting or responsibilities from those in effect
on the Effective Date (it being understood that Executive’s obligation to report
to the Board and the Board’s exercise of its final authority over Company
matters shall not give rise to any such claim of diminution), including failure
to renominate Executive to the Board upon expiration of any term of service or
removal of Executive from the Board; (iii) the relocation of Executive’s primary
work location





 

 

--------------------------------------------------------------------------------

 



 

to a facility or location that increases Executive’s one-way commute by more
than 35 miles from Executive’s primary work location as of immediately prior to
such change; (iv) a material breach of this Agreement or any Company equity
award agreement ; or (v) failure of any successor to the Company to expressly
agree to assume and honor the terms the terms of this Agreement, provided, that
an action shall not constitute Good Reason unless (1) Executive first provides
the Company with written notice of the condition giving rise to Good Reason
within 60 days of Executive’s knowledge of its initial occurrence, (2) the
Company or the successor company fails to cure such condition within 30 days
after receiving such  written notice (the “Cure Period”), and (3) Executive’s
resignation based on such Good Reason is effective within 30 days after the
expiration of the Cure Period.

(v)    “Incumbent Directors” means for any period of 12 consecutive months,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who has
entered into an agreement with the Company to effect  a Change in Control as
otherwise defined herein) whose election or nomination for election to the Board
was approved by a vote of at least a majority (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director without objection to such nomination) of the directors
then still in office who either were directors at the beginning of the 12-month
period or whose election or nomination for election was previously so
approved.  No individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Director.

7.      ASSIGNMENT AND SUCCESSORS.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company,
Executive, and their respective successors, assigns, personnel, and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.  None of Executive’s rights or obligations may be
assigned or transferred by Executive, other than Executive’s rights to payments
hereunder, which may be transferred only by will, operation of law, or as
otherwise provided herein.

8.      MISCELLANEOUS PROVISIONS.

(a)     Confidentiality Agreement.  As a condition to the effectiveness of this
Agreement, Executive will execute and deliver to the Company contemporaneously
herewith the Employee Proprietary Information, Invention and Non-Competition
Agreement,  attached hereto as Exhibit B. (the “Confidentiality
Agreement”).  Executive agrees to abide by the terms of the Confidentiality
Agreement, which are hereby incorporated by reference into this Agreement. The
Confidentiality Agreement shall survive the termination of this Agreement and
Executive’s employment with the Company for the applicable period(s) set forth
therein.  Notwithstanding the foregoing, in the event of





 

 

--------------------------------------------------------------------------------

 



 

any conflict between the terms of the Confidentiality Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.

(b)    Governing Law.  This Agreement shall be governed, construed, interpreted,
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the State of Colorado, without giving effect to any
principles of conflicts of law, whether of the State of Colorado or any other
jurisdiction, that would result in the application of the laws of any other
jurisdiction, and where applicable, the laws of the United States.

(c)     Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

(d)    Entire Agreement.  The terms of this Agreement, together with the
Confidentiality Agreement, are intended by the Parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and supersede all prior understandings and agreements, whether written
or oral, regarding Executive’s service to the Company or its affiliates,
including without limitation, Executive’s Employment Term Sheet with
DigitalGlobe, Inc. dated October 5, 2017, and the Severance Protection Agreement
between Executive and DigitalGlobe, Inc. dated December 19, 2016. The Parties
further intend that this Agreement, together with the Confidentiality Agreement,
shall constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement or the
Confidentiality Agreement.  Notwithstanding the foregoing, in the event of any
conflict between the terms of the Confidentiality Agreement and the terms of
this Agreement, the terms of this Agreement shall prevail.

(e)     Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Executive and a duly
authorized representative of the Company.  By an instrument in writing similarly
executed, Executive or a duly authorized officer of the Company, as applicable,
may waive compliance by the other Party with any specifically identified
provision of this Agreement that such other Party was or is obligated to comply
with or perform; provided,  however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

(f)     Dispute Resolution.  To ensure the timely and economical resolution of
disputes that arise in connection with this Agreement, Executive and the Company
agree that any and all controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved be resolved solely and exclusively by final and
binding arbitration held in Denver, Colorado through JAMS in conformity with
Colorado law and the then-existing JAMS





 

 

--------------------------------------------------------------------------------

 



 

employment arbitration rules, which can be found at
https://www.jamsadr.com/rules-employment-arbitration/. The arbitrator shall: (a)
provide adequate discovery for the resolution of the dispute; and (b) issue a
written arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The Company shall pay all fees and
expenses of the arbitration proceeding.  In the event of a dispute between the
Company and Executive following a Change in Control, the Company shall reimburse
Executive for his attorneys’ fees and expenses if he has acted in good faith in
connection with commencing or defending against such dispute process.
 Notwithstanding the foregoing, it is acknowledged that it will be impossible to
measure in money the damages that would be suffered if Executive fails to comply
with any of the obligations imposed on it under Section 8(a), and that in the
event of any such failure, the Company may be irreparably damaged and may not
have an adequate remedy at law.  The Company shall, therefore, be entitled to
seek injunctive relief, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of Section 8(a), Executive shall not raise the defense that there is
an adequate remedy at law.  Executive and the Company understand that by
agreement to arbitrate any claim pursuant to this Section 8(f), they will not
have the right to have any claim decided by a jury or a court, but shall instead
have any claim decided through arbitration. Executive and the Company waive any
constitutional or other right to bring claims covered by this Agreement other
than in their individual capacities. Except as may be prohibited by applicable
law, the foregoing waiver includes the ability to assert claims as a plaintiff
or class member in any purported class or representative proceeding.

(g)    Enforcement.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the
Term, such provision shall be fully severable; this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable.

(h)    Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local, or foreign withholding
or other taxes or charges which the Company is required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.

(i)     Whistleblower Protections and Trade Secrets. Notwithstanding anything to
the contrary contained herein, nothing in this Agreement or in the
Confidentiality Agreement prohibits Executive from reporting possible violations
of federal law or regulation to any United States governmental agency or entity
in accordance with the provisions of and rules promulgated under Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or any other whistleblower protection





 

 

--------------------------------------------------------------------------------

 



 

provisions of state or federal law or regulation (including the right to receive
an award for information provided to any such government agencies). Furthermore,
in accordance with 18 U.S.C. § 1833, notwithstanding anything to the contrary in
this Agreement: (i) Executive shall not be in breach of this Agreement, and
shall not be held criminally or civilly liable under any federal or state trade
secret law (x) for the disclosure of a trade secret that is made in confidence
to a federal, state, or local government official or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or (y)
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (ii) if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal, and does not disclose the trade secret, except pursuant to court order.

9.      GOLDEN PARACHUTE EXCISE TAX.

(a)    Best Pay.  Any provision of this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company pursuant to this Agreement or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount (as defined below).  The “Reduced Amount” will be either (A) the largest
portion of the Payment that would result in no portion of the Payment (after
reduction) being subject to the Excise Tax or (B) the entire Payment, whichever
amount after taking into account all applicable federal, state, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate (or such other rate reasonably determined by the
accounting firm referenced in Section 9(b) below), net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax.  If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (A) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive.  If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).  Notwithstanding the foregoing, if the Reduction Method or
the Pro Rata Reduction Method would result in any portion of the Payment being
subject to taxes pursuant to Section 409A (as defined below) that would not
otherwise be subject to taxes pursuant to Section 409A, then the Reduction
Method and/or the Pro Rata Reduction Method, as the case may be, shall be
modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows:  (1) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (2) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or





 

 

--------------------------------------------------------------------------------

 



 

eliminated) before Payments that are not contingent on future events; and (3) as
a third priority, Payments that are “nonqualified deferred compensation” within
the meaning of Section 409A shall be reduced (or eliminated) before Payments
that are not nonqualified deferred compensation within the meaning of Section
409A.

(b)    Accounting Firm.  The accounting firm engaged by the Company for general
tax purposes as of the day before the Change in Control will perform the
calculations set forth in Section 9(a).  If the firm so engaged by the Company
is serving as the accountant or auditor for the acquiring company, the Company
will appoint a nationally recognized accounting firm to make the determinations
required hereunder.  The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder.  The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to the Company within 30 days
before the consummation of a Change in Control (if requested at that time by the
Company) or such other time as requested by the Company.  The accounting firm
shall to the extent reasonable take into consideration for purposes of its
calculations the value of any applicable noncompetition restrictions then
imposed on Executive for purposes of determining what portion, if any, of the
amounts payable to Executive constitute “reasonable compensation” under Section
280G of the Code and the regulations promulgated thereunder. If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish the
Company with documentation reasonably acceptable to the Company that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made hereunder will be final, binding and conclusive upon
the Company and Executive absent manifest error.

10.    SECTION 409A.

(a)     General.  The Parties intend that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and any current
or future Department of Treasury regulations and other interpretive guidance
issued thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with or
exempt from Section 409A.  If the Company determines that any particular
provision of this Agreement would cause Executive to incur any tax or interest
under Section 409A, the Company and Executive shall take commercially reasonable
efforts to reform such provision to the minimum extent reasonably appropriate to
comply with or be exempt from Section 409A, provided that any such modifications
shall not increase the cost or liability to the Company.  To the extent that any
provision of this Agreement is modified in order to comply with or be exempt
from Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to Executive and the Company of the applicable provision
without resulting in the imposition of a tax under Section 409A.

(b)    Separation from Service.  Notwithstanding anything to the contrary in
this Agreement, any compensation or benefit payable under this Agreement that
constitutes “nonqualified deferred compensation” under Section 409A and is
designated under this





 

 

--------------------------------------------------------------------------------

 



 

Agreement as payable upon Executive’s termination of employment with the Company
shall be payable only upon Executive’s “separation from service” with the
Company within the meaning of Section 409A (“Separation from Service”).

(c)     Specified Employee.  Notwithstanding anything to the contrary in this
Agreement, if the Company determines at the time of Executive’s Separation from
Service that Executive is a “specified employee” for purposes of Section 409A,
then, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of
Executive’s benefits shall not be provided to Executive before the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (ii) the date of Executive’s
death.  On the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein.

(d)    Expense Reimbursements.  To the extent that any reimbursements payable
under this Agreement are subject to Section 409A, any such reimbursements shall
be paid to Executive no later than December 31 of the year following the year in
which the expense was incurred. The amount of expenses reimbursed in one year
shall not affect the amount eligible for reimbursement in any subsequent year,
and Executive’s right to reimbursement under this Agreement will not be subject
to liquidation or exchange for another benefit.

(e)     Installments.  For purposes of Section 409A, Executive’s right to
receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each such
installment payment shall at all times be considered a separate and distinct
payment.

(f)     Release.  Notwithstanding anything to the contrary in this Agreement, to
the extent that any payments due under this Agreement as a result of Executive’s
termination of employment are subject to Executive’s execution and delivery of a
Release:

(i)     the Company shall deliver the Release to Executive within ten business
days following Executive’s Termination Date, and the Company’s failure to
deliver a Release before the expiration of such ten business day period shall
constitute a waiver of any requirement to execute a Release;

(ii)    if Executive fails to execute the Release on or before the Release
Expiration Date (as defined below) or timely revokes Executive’s acceptance of
the Release thereafter, Executive shall not be entitled to any payments or
benefits otherwise conditioned on the Release; and

(iii)   in any case where Executive’s Termination Date and the Release
Expiration Date fall in two separate taxable years, any payments required to be
made to Executive





 

 

--------------------------------------------------------------------------------

 



 

that are conditioned on the Release and are treated as nonqualified deferred
compensation for purposes of Section 409A shall be made in the later taxable
year.

For purposes of this Section 11(f), “Release Expiration Date” means the date
that is 21 days following the date upon which the Company timely delivers the
Release to Executive, or, if Executive’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is 45 days following such delivery date.

To the extent that any payments of nonqualified deferred compensation (within
the meaning of Section 409A) due under this Agreement as a result of Executive’s
termination of employment are delayed pursuant to this Section 10(f), such
amounts shall be paid in a lump sum on the first payroll date following the date
that Executive executes and does not revoke the Release (and the applicable
revocation period has expired) or, in the case of any payments subject to
Section 10(f)(iii), on the first payroll period to occur in the subsequent
taxable year.

11.    EMPLOYEE ACKNOWLEDGEMENT.  Executive acknowledges that Executive has read
and understands this Agreement, is fully aware of its legal effect, has not
acted in reliance upon any representations or promises made by the company other
than those contained in writing herein, and has entered into this agreement
freely based on Executive’s own judgment.

(signature page follows) 

 

 

 

 

 

 

 

 

 





 

 

--------------------------------------------------------------------------------

 



 

 

The Parties have executed this Agreement on February 27, 2019.

/s/

 

 

 

 

 

 

 

 

 

MAXAR TECHNOLOGIES INC.

 

 

 

 

 

 

 

By: /s/ Biggs C. Porter

 

 

Name: Biggs C. Porter

 

 

Title: EVP, CFO

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Daniel L. Jablonsky

 

 

Daniel L. Jablonsky

 

 

 

 

 

 

[Signature page]

--------------------------------------------------------------------------------